Citation Nr: 0709380	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained. 

2.	By an unappealed December 2002 rating decision, the RO 
denied the veteran's claim for service connection for 
hepatitis C and concluded that the veteran's hepatitis C was 
not related to service because there was no treatment for or 
diagnosis of Hepatitis C in service.

3.	Evidence received subsequent to the December 2002 RO 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.	The December 2002 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for hepatitis C is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
January 2004, prior to the initial decision on the claim in 
April 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in reviewing an application to reopen a claim 
of service connection, as is this case, the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  In this case, the 
veteran was provided with adequate notice regarding what 
evidence is considered new and material and what evidence 
would raise a reasonable possibility of substantiating his 
claim.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the April 
2004 rating decision and the July 2004 statement of the case, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, and the VA medical 
records.  The claimant has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to this claim.  Accordingly, 
the Board will proceed with appellate review.

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
this case, a December 2002 RO decision denied the veteran's 
claim for service connection for hepatitis C.  The RO 
concluded that the evidence of record did not establish a 
relationship between the veteran's hepatitis C and service 
because there was no diagnosis of or treatment for hepatitis 
in service.  The veteran was properly notified of the rating 
decision and his right to appeal, however, the veteran did 
not appeal and the December 2002 decision became final.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As such, the Board 
will address the evidence submitted since the December 2002 
RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In the December 2002 RO decision, the veteran claimed service 
connection for hepatitis C due to shots he received in 
service from air guns.  The RO examined the service medical 
records and VA treatment records prior to denying the 
veteran's claim for service connection for hepatitis C.  

In January 2004, the veteran requested that his claim for 
service connection for hepatitis C be reopened and asserted 
that he contracted hepatitis C from three tattoos that he 
received while in service.  

For purposes of this appeal, the Board assumes that the 
veteran's assertion regarding contracting hepatitis C from 
tattoos he received in service is credible.  This assertion 
is new evidence because it has not previously been claimed as 
a cause of his hepatitis C and has not been previously 
reviewed by the RO.  The assertion is also material because 
it relates to the etiology of the veteran's hepatitis C, an 
unestablished fact necessary to substantiate his claim.  The 
assertion is neither cumulative nor redundant of the evidence 
of record at the time of the December 2002 RO decision and 
raises a reasonable possibility of substantiating the 
veteran's claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In April 1975, the veteran did not report a history of 
hepatitis C prior to service.  The April 1975 enlistment 
examination is silent for hepatitis C and the clinical 
evaluation did not note any identifying marks, scars or 
tattoos.  

A medical examination in October 1975 notes identifying 
marks, scars and tattoos as "VSULA" or a vaccination scar 
on his upper left arm, and a mole on his right cheek.  No 
tattoos are noted in this examination.  The veteran does not 
report and the examination was negative for hepatitis C in 
October 1975.  

In December 1976, a discharge examination was conducted.  No 
identifying body marks, scars or tattoos were noted and the 
examination is negative for hepatitis C.  

The veteran asserts that he was first diagnosed with 
hepatitis C in the late 1970s, however there is no 
documentation of record that verifies this assertion.  

The Board reviewed VA treatment records dated in July 1999 to 
October 2002.  The records contain descriptions of treatment 
the veteran received and report a history of hepatitis C, but 
do not contain the etiology of the veteran's hepatitis C.  

The Board finds that the veteran does have a current 
diagnosis of hepatitis C, however, the evidence of record 
does not establish that it was incurred in or aggravated by 
service.  There is no indication in the service medical 
records that the veteran received tattoos in service.  There 
is no evidence of record to suggest that there was an 
inservice occurrence that caused the veteran's hepatitis C.  
There is also no indication that the veteran was diagnosed or 
treated for hepatitis C in service.  In fact, there is no 
evidence, other than the veteran's assertions establishing 
the etiology of the veteran's hepatitis C.  As the Board does 
not find a relationship between the veteran's hepatitis C and 
service, service connection must be denied. 

The Board notes that no VA medical examination or opinion has 
been obtained with respect to the veteran's claim.  The Board 
finds that the evidence, which reveals that the veteran did 
not have hepatitis C during service and does not reflect 
competent evidence showing a nexus between service and his 
hepatitis C, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
the Board finds no basis to obtain a VA examination or 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide an examination when there is a 
current disability and evidence that the disease occurred in 
service, but insufficient competent medical evidence on file 
to decide the claim). 

In this appeal, the preponderance of the evidence is against 
the veteran's claim and the benefit of the doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is reopened 
and service connection for hepatitis C remains denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


